Exhibit 10.3 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of November 9, 2016, is made by and between Towerstream Corporation, a Delaware corporation (“Company”), and the holder of Loans (as defined herein) signatory hereto (the “Holder”). WHEREAS, pursuant to that certain Purchase Agreement (the “Purchase Agreement”), dated as of November 8, 2016, by and by and among MELODY SPECIAL SITUATIONS OFFSHORE CREDIT MINI-MASTER FUND, L.P., MELODY CAPITAL PARTNERS OFFSHORE CREDIT MINI- MASTER FUND, L.P., MELODY CAPITAL PARTNERS ONSHORE CREDIT FUND, L.P., FORTRESS CREDIT OPPORTUNITIES V CLO LIMITED, FORTRESS CREDIT OPPORTUNITIES III CLO LP, FORTRESS CREDIT FUNDING V LP (each, an “Assignor” and collectively, the “Assignors”), Melody Business Finance LLC, as Administrative Agent (the “Administrative Agent”) and the Holder, whereby, among other things, the Holder paid $5,500,000 to the Assignors for $ of liabilities (“Acquired Loan Amount”) under the outstanding term Loan Agreement (as defined in the Purchase Agreement) between the Assignors and the Company (the “Loans”); WHEREAS, the Company wishes to issue Series D Preferred Shares (as such term is defined below) and Warrants (as such terms are defined below) for the Exchange Securities (as such terms are defined below) as provided herein; WHEREAS, the Holder holds such amount of Acquired Loan as set forth on Schedule A hereto (such Acquired Loan Amount, the “Exchange Securities”); and WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”), the Company desires to exchange with the Holder, and the Holder desires to exchange with the Company, the Exchange Securities for Series D Preferred Shares (as such term is defined below) and Warrants (as such terms are defined below). NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and Holder agree as follows: 1.
